       Case 2:20-cv-00254-BSM Document 6 Filed 04/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

EDMUNDO RUIZ                                                                PLAINTIFF
Reg. #40546-424

v.                     CASE NO. 2:20-CV-000254-BSM

DEWAYNE HENDRIX, Warden                                                  DEFENDANT


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 19th day of April, 2021.




                                                 UNITED STATES DISTRICT JUDGE
